Citation Nr: 1118458	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1974.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD.  

In July 2010, the Veteran appeared at a video conference hearing at the Cleveland RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A.  Entitlement to an evaluation in excess of 50 percent for PTSD.

The Veteran has reported a worsening in the severity of  his service-connected PTSD.  Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In this case, review of the claims folder reveals that the Veteran was afforded a VA PTSD evaluation in February 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  However, the United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, as the Veteran has recently asserted a worsening of his PTSD disability, the Board finds that a more contemporaneous examination is needed in order to properly evaluate the current level of severity of the disorder.

The Board further notes that, on remand, an attempt should be made to obtain the most up-to-date VA mental health treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.

B.  TDIU.

During the video conference hearing before the Board, the Veteran claimed that he is unable to work as a direct result of his service-connected PTSD.  The Veteran has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Veteran has reported that he had not worked since February 2002, shortly after being injured in a motor vehicle accident.  As noted above, while the Veteran has been afforded a VA examination, an opinion as to his unemployability and the effect of his service-connected PTSD on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional evidence and to request a hearing on the claim for TDIU.

2.  Obtain all available VA treatment records pertaining to the Veteran's mental health treatment since July 2010 and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

3.  Schedule the Veteran for a VA examination with a qualified examiner to determine the current nature and severity of his PTSD.  The complete claims folder should be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning (GAF) score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

4.  The VA examiner is also asked to perform an examination to determine the effect of the Veteran's service-connected PTSD on his employability.  Any necessary specialty examination or consultation should be obtained.  The examiner should also comment on the June 2010 letter from the Veteran's treating mental health provider, who opined that it would be "counterproductive" for the Veteran to engage in employment.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure and maintain substantially gainful employment solely as a result of his service-connected PTSD.  The examination report must include a complete rationale for all opinions and conclusions expressed. 

5.  The issues on appeal should then be readjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

